           IN THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                    ASHEVILLE DIVISION
                     1:20 CV 220 MR WCM

RITA W. BARKLEY and                           )
RANDY W. BARKLEY,                             )
                                              )
            Plaintiffs,                       )
v.                                            )          ORDER
                                              )
4520 CORP., INC., individually and            )
as successor-in-interest to other             )
Benjamin F. Shaw Company,                     )
ABLEST INC., as successor-by-merger           )
to C. H. Heist Corp. as successor-in-interest )
 to Pipe & Boiler Insulation, Inc. ,          )
ARMSTRONG INTERNATIONAL, INC.,                )
AURORA PUMP COMPANY,                          )
A.W. CHESTERTON COMPANY,                      )
BECHTEL CORPORATION                           )
BONITZ, INC., individually and as             )
successor-in-interest to other Bonitz         )
Insulation Co. of South Carolina,             )
BW/IP, INC., and its wholly-owned             )
subsidiaries,                                 )
CARBOLINE COMPANY                             )
CLEAVER-BROOKS, INC.                          )
formerly known as Aqua-Chem, Inc. doing       )
business as Cleaver-Brooks Division,          )
COVIL CORPORATION,                            )
CRANE CO.,                                    )
CROSBY VALVE, LLC,                            )
D & B INSULATIONS, INC.,                      )
DANIEL INTERNATIONAL                          )
CORPORATION,                                  )
ELLIOTT COMPANY, formerly known as            )
Elliott Turbomachinery Co., Inc.              )
FISHER CONTROLS                               )
INTERNATIONAL, LLC,                           )
FLOWSERVE CORPORATION, formerly               )



     Case 1:20-cv-00220-MR-WCM Document 8 Filed 08/27/20 Page 1 of 4
known as Duriron Company, Inc.                  )
FLUOR CONSTRUCTORS                              )
INTERNATIONAL formerly known as                 )
Fluor Corporation,                              )
FLUOR CONSTRUCTORS                              )
INTERNATIONAL, INC.                             )
FLUOR DANIEL SERVICES                           )
CORPORATION,                                    )
FLUOR ENTERPRISES, INC.,                        )
FMC CORPORATION, on behalf of its               )
former Peerless Pump business                   )
FOSTER WHEELER ENERGY                           )
CORPORATION,                                    )
GENERAL ELECTRIC COMPANY,                       )
THE GORMAN-RUPP COMPANY,                        )
GOULDS PUMPS, INCORPORATED,                     )
GREAT BARRIER INSULATION CO., INC.              )
individually, and as successor-in-interest to   )
other Great Barrier Insulation Co., Inc.        )
GRINNELL LLC, doing business as                 )
Grinnell Corporation,                           )
IMO INDUSTRIES INC.,                            )
ITT CORPORATION, formerly known as              )
ITT Industries, Inc. formerly known as          )
ITT Fluid Products Corp. formerly known as      )
Hoffman Specialty Mfg. Corp. formerly           )
known as Bell and Gossett Company               )
formerly known as ITT Marlow,                   )
METROPOLITAN LIFE INSURANCE                     )
COMPANY a wholly owned subsidiary of            )
other MetLife Inc.,                             )
RILEY POWER, INC., formerly known as            )
Riley Stoker Corporation formerly known as      )
DB Riley, Inc.,                                 )
SEQUOIA VENTURES, INC. formerly                 )
known as Bechtel Corporation                    )
SOUTHERN INSULATION, INC.,                      )
SPX COOLING TECHNOLOGIES, INC.                  )
individually, and as successor-in-interest to   )
other Marley Cooling Towers Co.,                )
UNION CARBIDE CORPORATION,                      )



     Case 1:20-cv-00220-MR-WCM Document 8 Filed 08/27/20 Page 2 of 4
VELAN VALVE CORP.,                           )
VIACOMCBS INC., f/k/a CBS Corporation,       )
a Delaware corporation f/k/a Viacom, Inc.,   )
successor-by-merger to CBS Corporation,      )
a Pennsylvania corporation, formerly known )
as Westinghouse Electric Corporation,        )
VIKING PUMP, INC.,                           )
WEIR VALVES & CONTROLS USA, INC. )
individually and as successor-in-interest to )
other Atwood & Morrill Co., Inc.             )
WILLIAM POWELL COMPANY,                      )
YUBA HEAT TRANSFER, LLC,                     )
ZURN INDUSTRIES, LLC individually            )
and as successor-in-interest to on behalf of )
Zurn Industries, Inc.,                       )
FLOWSERVE US INC. individually,              )
and as successor-in-interest to other        )
Edward Valves, Inc.                          )
                                             )
           Defendants.                       )
_______________________________              )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 6) filed by William M. Graham. The Motion indicates

that Mr. Graham, a member in good standing of the Bar of this Court, is local

counsel for Plaintiffs Rita and Randy Barkley, and that he seeks the admission

of Kevin W. Paul, who the Motion represents as being a member in good

standing of the Bar of the State of Maryland. It further appears that the

requisite admission fee has been paid.




     Case 1:20-cv-00220-MR-WCM Document 8 Filed 08/27/20 Page 3 of 4
      Accordingly, the Court GRANTS the Motion (Doc. 6) and ADMITS Kevin

W. Paul to practice pro hac vice before the Court in this matter while associated

with local counsel.



                                   Signed: August 27, 2020




      Case 1:20-cv-00220-MR-WCM Document 8 Filed 08/27/20 Page 4 of 4
